Exhibit 10.3

 

Employment Agreement

 

This Employment Agreement is made on 16th day of May 2019, by and between Avi
Gabay, an individual residing in Modiin, Israel (the “Executive”), and ORAMED
Ltd., a company incorporated under the laws of the State of Israel, with an
address at Hi-Tech Park 2/4 Givat Ram, Jerusalem, Israel 91390 (the “Company”).

 

WHEREAS, the Company has agreed to engage the Executive to serve in the role of
Chief Financial Officer, Secretary and Treasurer of the Company and ORAMED
PHARMACEUTICALS INC. in accordance with the terms as described below.

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1.ENGAGEMENT   

1.1Engagement of Executive. The Company hereby agrees to employ the Executive in
accordance with the terms and provisions hereof.    

1.2Term. The term of employment under this Agreement shall commence on June 1,
2019 (the “Effective Date”) and shall continue until terminated by either party
as provided herein (the “Term”).    

1.3Service.    

(a)As of June 1, 2019, the Executive shall serve in the role of Chief Financial
Officer, Secretary and Treasurer of the Company and ORAMED PHARMACEUTICALS INC.
(the “Parent”).

 

(b)Scope of service – from the Effective Date, the Executive shall perform his
work on the basis of a full-time position. The Company’s standard working days
and hours are 5 days a week between Sunday and Thursday, four days of 9 gross
hours (including lunch and rest breaks) per day and one shorten day of 8 gross
hours including breaks. The working hours of the Executive shall be as required
by the nature of the Executive’s position in the Company, including during
additional and overtime hours if it is so required in order to fulfill the
Executive’s obligations according to this Agreement. The regular weekly rest day
is Saturday.

 

(c)In consideration of the conditions and circumstances of the Executive’s
senior position and duties in the Company which requires a special degree of
trust and as the conditions and circumstances of employment do not enable the
Company to supervise the Executive’s hours of work, the provisions of the Hours
of Work and Rest Law, 1951 shall not apply to the Executive and he shall not be
entitled to any additional consideration for work during overtime hours and/or
on days that are not regular business days, except as specified in this
Agreement. The Executive acknowledges that the consideration set for his
hereunder nevertheless includes within it consideration that would otherwise
have been due to him by law.

 



-1-

 

 

(d)The Executive agrees to faithfully, honestly and diligently serve the Company
and to devote Executive’s attention and best efforts to further the business and
interests of the Company. The Executive agrees and undertakes to inform the
Company’s Chief Executive Officer (the “CEO”) immediately after becoming aware
of any matter that may in any way raise a conflict of interest between the
Executive and the Company. For the avoidance of doubt, nothing in this Section
1.3 shall degrade from the Executive’s obligation to continue observing all of
his undertakings under this Agreement in their entirety, including, without
limitation, his obligations of confidentiality and non-disclosure.

 

1.4Duties. The Executive’s services hereunder shall be provided on the basis of
the following terms and conditions:

 

(a)reporting to the Company’s CEO as the Executive Supervisor and to the
Company’s and Parent’s Board of Directors (the “Board”);

 

(b)the Executive shall be responsible for the financial reporting and controls
of the Company and Parent, all subject to any applicable law and to instructions
provided by the Board from time to time;

 

(c)the Executive shall faithfully, honestly and diligently serve the Company and
the Parent and cooperate with the Company and the Parent and utilize his
professional skill and care to ensure that all services rendered hereunder are
to the satisfaction of the Company and the Parent, acting reasonably, and the
Executive shall provide any other services not specifically mentioned herein,
but which by reason of the Executive’s capability the Executive knows or ought
to know to be necessary to ensure that the best interests of the Company and the
Parent are maintained;

 

(d)the Executive shall assume, obey, implement and execute such duties,
directions, responsibilities, procedures, policies and lawful orders as may be
determined or given from time to time by the Board, and/or CEO; and

 

(e)the Executive shall report the results of his duties hereunder to the CEO
and/or the Board as it may request from time to time.

 

(f)The Executive shall not, without the prior written authorization of the
Company, directly or indirectly undertake any other employment, whether as an
employee of another employer or independently as an agent, consultant, director
or in any other manner (whether for compensation or otherwise), and shall not
assume any position or render services in any of the above-stated manners to any
other entity or person.

 



-2-

 

 

(g)The Executive undertakes to fulfill the responsibilities described in this
Agreement and assist the Company, its affiliates, subsidiaries, related
corporations and parent company now or hereafter existing (collectively,
“Affiliates”) and to make herself available to them, during the employment
period and even after the termination of his employment relations with the
Company, for any reason, in any matter which the Company may reasonably request
his assistance, including for the purpose of providing any information relating
to his work or actions taken by him and including in the framework of disputes
(including legal or quasi-legal proceedings). If the Company requires the
Executive’s services after the termination of the employment relations with him,
for any reason, it shall reimburse the Executive for his expenses in connection
with performing the provisions of this Section.

 

(h)The Executive shall not receive any payment and/or benefit from any third
party, directly or indirectly, in connection with his employment with the
Company. In the event the Executive breaches this Sub-section, without
derogating from any of the Company’s right by law or contract, such benefit or
payment shall become the sole property of the Company and the Company may set-of
such amount from any sums due to the Executive.

 

(i)The Executive acknowledges that the Company is committed to the restrictions
as mentioned in the Prevention of Sexual Harassment Law, 1998, and that sexual
harassment is a severe disciplinary offence.

 

(j)The Executive undertakes not to make improper use of computer, computer
devices, internet and/or e-mails, including (but not limited to) use of illegal
software or the receipt and/or transfer of pornographic material, and/or any
other material that is not connected with his work and may be harmful to the
Company, other employees or any other third party, as further detailed in the
Company’s policy as may be amended from time. The current policy is attached
hereto as Annex A.

 

(k)The Executive acknowledges and agrees that personal information related to
his and the Executive’s terms of employment at the Company, as shall be received
and held by the Company will be held and managed by the Company, and that the
Company shall be entitled to transfer such information to third parties, in
Israel or abroad. The information will be collected, retained, used, and
transferred for legitimate business purposes and to the reasonable and necessary
scope only, including: human resources management, business management and
customer relations, assessment of potential transactions and relating to such
transactions, compliance with law and other requests and requirements from
government authorities and audit, compliance checks and internal investigations.

 



-3-

 

 

2.COMPENSATION and additional TERMS

 

2.1Salary. For services rendered by the Executive during the Term, as the Chief
Financial Officer, Secretary and Treasurer of the Company and ORAMED
PHARMACEUTICALS INC. on a full-time basis, the Executive shall be paid a monthly
salary, as follows:

 

(a)the Executive shall be entitled to a gross monthly amount of NIS 35,000 (the
“Salary”).

 

(b)As mentioned above, the Executive’s positions is of a management or those
requiring a special degree of personal trust, and the Company is not able to
supervise the number of working hours of the Executive; therefore the provisions
of the Israeli Hours of Work and Rest Law - 1951, will not apply to the
Executive and he will not be entitled to any additional remuneration whatsoever
for his work with the exception of that specifically set out in this Agreement.

 

(c)The aforementioned Salary and the fringe benefits that are described below
constitutes the overall consideration for the Executive’s work and in view of
his position and status, and he shall not be entitled to any additional
consideration, of any form, for his work including during additional and
overtime hours and on weekends or holidays, insofar as required. The Salary will
be paid to the Executive in accordance with the Company’s normal and reasonable
pay-roll practices, no later than the 9th day of each month. Any payment or
benefit under this Agreement (including any bonuses or the like), other than the
Salary, shall not be considered as a salary for any purpose whatsoever, and the
Executive shall not maintain or claim otherwise.

 

(d)Executive’s Salary and other benefits shall be annually reviewed by the Board
based on his and the Company’s performance, all at the Board’s sole and absolute
discretion.

 

2.2Company Vehicle. The Executive shall be entitled to the use of a Class 2
vehicle, as shall be determined by the Company (the “Car”). The Company shall
incur all reasonable expenses associated with use of the Car, including fuel
expenses, however excluding personal traffic fines, payments to the tax
authorities resulting from the use of the Car (“Shovi Shimush”) and the like,
and the Executive hereby authorizes the Company to deduct any such amount from
any amount owing to him thereby, including from the Salary. The use of the Car
shall be in accordance with the provisions of the Company’s car internal
procedures, as may be amended from time to time by the Company and the Executive
hereby authorizes the Company to deduct any amount needs to be deducted
according to such internal procedures from any amount owing to him thereby,
including from the Salary. The Executive shall bear any tax payments resulting
from the aforesaid, to the extent applicable. The Car will be returned to the
Company by the Executive immediately upon termination of Executive’s employment
by the Company, for any reason whatsoever, or upon any request by the Company at
any time. The Car is in lieu of travel expenses from Executive’s premises to
work and back in accordance with the law.

 



-4-

 

 

2.3Expenses. The Executive will be reimbursed by the Company for pre-approved
business expenses incurred by the Executive in connection with his duties, and
in accordance with Company’s policy.

 

2.4Vacation; Sick Leave and Recreation Pay. The Executive shall be entitled to
18 vacation days per year. The Executive shall be entitled to accrue a maximum
of 24 vacation days (the “Maximum”). Any days accrued beyond the Maximum shall
be erased. In addition, Executive shall be entitled to sick leave and Recreation
Pay according to applicable law. Executive shall be entitled to cash redemption
of vested vacation only upon termination of his employment.

 

2.5Additional Benefits. The Executive shall be entitled to the use of a Company
paid mobile phone for business purposes, according to the Company’s policies and
instructions, as amended from time to time. In addition, the Executive shall be
entitled to the use of a Company owned laptop computer, according to the
Company’s policies and instructions, as amended from time to time. The Executive
shall bear any tax payments resulting from the aforesaid, to the extent
applicable.

 

2.6Deductions. The Executive acknowledges that all payments by the Company in
respect of the services provided by the Executive shall be subject to the
deduction of any amount which the Company as an employer is required to deduct
or withhold from the Salary or other payments to an executive in accordance with
statutory requirements (including, without limitation, income tax, employee
contributions and unemployment insurance contributions).

 

3.Social Insurance and Benefits

 

3.1The Executive shall be entitled to a pension arrangement, a Managers’
Insurance Policy (the “Policy”) and/or Pension Fund (the “Pension Fund”) as
follows:

 

The Company shall contribute 8.33% of the Salary for severance compensation (the
“Severance Contribution”).

 

In addition, the Company shall contribute 6.5% of the Salary for pension
compensation (Tagmulim) towards Policy/Pension Fund.

 

In the event that the Executive chooses Policy arrangement, the pension
compensation (Tagmulim) shall include the Company’s payment for purchase of
disability insurance coverage sufficient to secure 75% of the Salary; provided
that the Company’s contributions solely for pension compensation (Tagmulim)
shall be not less than 5% and subject to the consent of the insurance company to
insure the Executive. For the avoidance of any doubt, in the event that the cost
to the Company shall be more than the required contributions rates towards
pension compensation (6.5% as described above) due to the cost of the disability
insurance, the total cost of the Company’s contributions to pension compensation
and disability insurance collectively shall not exceed 7.5% of the Salary.

 



-5-

 

 

The Company shall deduct from the Salary the Executive’s contributions for
pension compensation (Tagmulim) in an amount of 6% of the Salary towards
Policy/Pension Fund.

 

Any tax liability in connection with pension arrangement shall be borne solely
by the Executive.

 

The Executive agrees and acknowledges that the Company’s Severance Contribution
in accordance with the foregoing, shall be in lieu of 100% of the severance
payment to which the Executive (or his beneficiaries) shall be entitled with
respect to the Salary and the contributions were made and for the period in
which they were made, pursuant to Section 14 of the Severance Pay Law, 1963 (the
“Severance Law”) in accordance with the instructions of “The General Approval
Regarding Employers’ Payments to Pension Fund and Insurance Fund Instead of
Severance Pay” (the “General Approval”, a copy of which is attached hereto as
Exhibit A), as amended from time to time in case the Executive chooses a Policy
and in the event that the Executive chooses Pension Fund arrangement in
accordance with Sections 7 and 9 to the Extension Order General Insurance
Pension In The Israeli Market.

 

The Company hereby waives any of its rights to refund monies from the payments
it transfers to the Policy/Pension Fund in accordance with this Section, unless
the Executive’s right to severance pay is denied by virtue of a court order,
under Sections 16 or 17 of the Severance Law, and in the same amount which was
denied, or the Executive withdraws monies from the Policy and/or the Pension
Fund not due to a Granting Event. The term “Granting Event” shall mean - death,
disability or retirement at the age of sixty or more.

 

3.2Keren Hishtalmut. The Company shall make monthly contributions on the
Executive’s behalf to a recognized advanced study fund (the “Fund” (“Keren
Hishtalmut”)) in an amount equal to 7.5% of the Salary. In addition, the Company
shall deduct 2.5% from the Salary and transfer those monies to the Study Fund.
The Employee shall bear any and all taxes, which may apply with respect to such
benefit.

 

3.3Liability Insurance Indemnification. The Company shall provide the Executive
(including his heirs, executors and administrators) with coverage under a
standard directors’ and officers’ liability insurance policy at the Company’s
expense.

 



-6-

 

 

4.CONFIDENTIALITY, NON-COMPETITION AND INTELLECTUAL PROPERTY

 

The Executive agrees to be bound by, and shall have executed and delivered to
the Company, the Confidential Information, Non-Compete, Non-Solicitation and
Invention Assignment Agreement, substantially in the form of Exhibit B hereto

 

4.1Fiduciary Obligation. The Executive declares that the Executive’s
relationship to the Company is that of fiduciary, and the Executive agrees to
act towards the Company and otherwise behave as a fiduciary of the Company.

 

4.2Remedies. The parties to this Agreement recognize that any violation or
threatened violation by the Executive of any of the provisions contained in this
Article ‎4 may result in immediate and irreparable damage to the Company and
that the Company could not adequately be compensated for such damage by monetary
award alone. Accordingly, the Executive agrees that in the event of any such
violation or threatened violation, the Company shall, in addition to any other
remedies available to the Company at law or in equity, be entitled as a matter
of right to apply to such relief by way of restraining order, temporary or
permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper.

 

4.3Reasonable Restrictions. The Executive agrees that all restrictions in this
Article ‎4 are reasonable and valid, and all defenses to the strict enforcement
thereof by the Company are hereby waived by the Executive.

 

5.Termination

 

5.1Termination For Cause or Disability. This Agreement may be terminated at any
time by the Company without notice, for Cause or in the event of the Disability
of Executive. For the purposes of this Agreement, “Cause” shall mean
circumstances upon the occurrence of which the Executive would not be entitled
to severance pay according to the Severance Pay Law, 1963, and shall also means
that the Executive shall have:

 

(a)committed an act of fraud, embezzlement or theft in connection with the
Executive’s duties or in the course of the Executive’s employment with the
Company;

 

(b)intentionally and wrongfully damaged property of the Company, or any of its
respective affiliates, associates or customers;

 

(c)intentionally or wrongfully disclosed any of the Confidential Information;

 

(d)made material personal benefit at the expense of the Company without the
prior written consent of the management of the Company;

 



-7-

 

 

(e)accepted shares or options or any other gifts or benefits from a vendor
without the prior written consent of the management of the Company;

 

(f)fundamentally breached any of the Executive’s material covenants contained in
this Agreement; or

 

(g)willfully and persistently, without reasonable justification, failed or
refused to follow the lawful and proper directives of the Company specifying in
reasonable detail the alleged failure or refusal and after a reasonable
opportunity for the Executive to cure the alleged failure or refusal.

 

For the purposes of this Agreement, an act or omission on the part of the
Executive shall not be deemed “intentional,” if it was due to an error in
judgment or negligence, but shall be deemed “intentional” if done by the
Executive not in good faith and without reasonable belief that the act or
omission was in the best interests of the Company, or its respective affiliates,
associates or customers.

 

For the purposes of this Agreement, “Disability” shall mean any physical or
mental illness or injury as a result of which Executive remains absent from work
for a period of six (6) successive months, or an aggregate of six (6) months in
any twelve (12) month period. Disability shall occur upon the end of such
six-month period.

 

5.2Termination Without Cause. Either the Executive or the Company may terminate
the Executive’s employment without Cause, for any reason whatsoever, with 30
days prior written notice within the first 12 months of the Executive’s
engagement, and 60 days, prior written notice thereafter.

 

5.3The Notice Period.

 

(a)During the period following the notice of termination (the “Notice Period”),
Executive shall cooperate with the Company and use his best efforts to assist
the integration into the Company’s organization of the person or persons who
will assume Executive’s responsibilities, and shall act according to the
instructions of the Company.

 

(b)During the Notice Period, the Executive shall continue to perform his duties
until the conclusion of the Notice Period. Nevertheless, the Company shall be
entitled, but not obligated, at any time prior to the expiration of the Notice
Period, at its sole discretion: (i) to waive the Executive’s actual work during
the Notice Period, or to reduce the scope of the Executive’s work hours, while
continuing to pay the Executive his regular payments and benefits until the
completion of the Notice Period; or (ii) terminate this Employment Agreement and
the employment relationship, at any time prior to the expiration of the Notice
Period, and pay a cash equivalent to his Salary for the remainder of the Noticed
Period as a payment in lieu of prior notice in accordance with the law.

 



-8-

 

 

(c)It is hereby expressly stated that the Company reserves the right to
terminate the Executive’s employment at any time during the Notice Period,
regardless of whether notice of termination of employment was delivered by the
Company or whether such notice was delivered by the Executive. In the latter
case, such termination shall not constitute a dismissal of the Executive by the
Company.

 

(d)Notwithstanding the foregoing, the Company may terminate the Executive’s
employment without the delivery of prior written notice, in the event of
termination under circumstances as described in Section 5.1 above.

 

(e)In the event that the Executive terminates his employment with the Company,
for any reason, without the delivery of a written notice in accordance with
Section 5.2 above, or without the completion of the Notice Period or any part
thereof, the Company will be entitled to deduct from any debt which it may owe
the Executive an amount equal to the salary that would have been paid to the
Executive during the Notice Period, had he worked.

 

5.4Return of Materials. Upon termination of employment hereunder, or upon any
request by the Company at any time, the Executive will return or cause to be
returned any and all Confidential Information and other assets of the Company
(including all originals and copies thereof), which “assets” include, without
limitation, hardware, software, keys, security cards and backup tapes that were
provided to the Executive either for the purpose of performing the employment
services hereunder or for any other reason. The Executive acknowledges that the
Confidential Information and the assets are proprietary to the Company, and the
Executive agrees to return them to the Company in the same condition as the
Executive received such Confidential Information and assets. In addition,
immediately upon the termination of his employment with the Company (for any
reason) or at such other time as directed by the Company, following coordination
with the Company’s IT persons, he shall delete any information relating to the
Company or its business from his personal computer, if any.

 

5.5Effect of Termination. Articles ‎4 and Exhibit B hereto shall remain in full
force and effect after termination of this Agreement, for any reason whatsoever.

 

6.Mutual Representations

 

6.1Executive represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (i) will not
constitute a default under or conflict with any agreement or other instrument to
which he is a party or by which he is bound, and (ii) do not require the consent
of any person or entity.

 



-9-

 

 

6.2The Company represents and warrants to Executive that this Agreement has been
duly authorized, executed and delivered by the Company and that the fulfillment
of the terms hereof (i) will not constitute a default under or conflict with any
agreement of other instrument to which it is a party or by which it is bound,
and (ii) do not require the consent of any person of entity.

 

6.3Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

 

7.Notices

 

7.1Notices. All notices required or allowed to be given under this Agreement
shall be made either personally by delivery to or by facsimile transmission to
the address as hereinafter set forth or to such other address as may be
designated from time to time by such party in writing:

 

(a)in the case of the Company, to:

 



 



Oramed Ltd.

2/4 High-Tech Park

PO Box 39098

Givat Ram, Jerusalem

Israel 91390

Fax: 972 2 5660004



 

(b)and in the case of the Executive, to the Executive’s last residence address
known to the Company.

 

7.2Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 

8.GENERAL

 

8.1Entire Agreement. As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the employment of the Executive by the Company are null and void.
The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.

 



-10-

 

 

8.2Personal Agreement. The provisions of this Agreement are in lieu of the
provisions of any collective bargaining agreement, and therefore, no collective
bargaining agreement shall apply with respect to the relationship between the
parties hereto (subject to the applicable provisions of law).

 

8.3Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.

 

8.4Waiver. No provision hereof shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent. A waiver by a party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.

 

8.5Amendments in Writing. No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

 

8.6Assignment. Except as herein expressly provided, the respective rights and
obligations of the Executive and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be binding upon the
Executive and the Company and their permitted successors or assigns. Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

8.7Severability. In the event that any provision contained in this Agreement
shall be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.

 

8.8Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

 

8.9Number and Gender. Wherever the singular or masculine or neuter is used in
this Agreement, the same shall be construed as meaning the plural or feminine or
a body politic or corporate and vice versa where the context so requires.

 





8.10Governing Law. This Agreement shall be exclusively construed and interpreted
in accordance with the laws of the state of Israel applicable therein, and each
of the parties hereto expressly agrees to the jurisdiction of the courts of the
state of Israel. The sole and exclusive place of jurisdiction in any matter
arising out of or in connection with this Agreement shall be the applicable
Tel-Aviv court.

 

8.11Enurement. This Agreement is intended to bind and enure to the benefit of
the Company, its successors and assigns, and the Executive and the personal
legal representatives of the Executive.

 

8.12This Agreement shall be deemed due notification regarding the Executive’s
employment terms in accordance with the provisions of the Notice to Executive
and to Candidate (Employment Terms and Screening and Acceptance to Work
Proceedings) Law, 2002 and the regulations thereunder.

 



-11-

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

Oramed Ltd.     /s/ Nadav Kidron   /s/ Avi Gabay Nadav Kidron, CEO   Avi Gabay,
Executive

 





-12-

 

 

Exhibit A

To the Personal Employment Agreement by and between

Oramed Ltd. and Avi Gabay

הסכם עפ“י סעיף 14 לחוק פיצויי פיטורים

 

אני הח“מ, מאשר/ת בזאת כי אני מסכים/מה לאמץ את התנאים המפורטים להלן בדבר תשלומים
שוטפים בלבד של המעביד לקופת הביטוח (ביטוח מנהלים) למטרת קיצבה ו/או לקרן פיטורים,
כפי שפורסמו בי”פ 4659 מיום 30.6.98 בע“מ 4394 (תיקון אחרון – י“פ 4970, בעמ’
1949):

 

“בתוקף סמכותי לפי סעיף 14 לחוק פיצויי פיטורים התשכ”ג – 1963 (להלן – החוק), אני
מאשר כי תשלומים ששילם מעביד החל ביום פרסומו של אישור זה, בעד עובדו לפנסיה מקיפה
בקופת גמל לקצבה שאינה קופת ביטוח כמשמעותה בתקנות מס הכנסה (כללים לאישור ולניהול
קופת גמל) התשכ”ד – 1964 (להלן – קרן פנסיה), או לביטוח מנהלים הכולל אפשרות לקצבה
או שילוב של תשלומים לתכנית קצבה ולתכנית שאינה לקצבה בקופת ביטוח כאמור (להלן –
קופת ביטוח), לרבות תשלומים ששילם תוך שילוב של תשלומים לקרן פנסיה ולקופת ביטוח
בין אם יש בקופת הביטוח תכנית לקצבה ובין אם לאו (להלן – תשלומי המעביד), יבואו
במקום פיצויי הפיטורים המגיעים לעובד האמור בגין השכר שממנו שולמו התשלומים האמורים
ולתקופה ששולמו (להלן – השכר המופטר), ובלבד שנתקיימו כל אלה:

 

1.תשלומי המעביד -

 

(א) לקרן פנסיה אינם פחותים מ- %14.33 מן השכר המופטר או %12 מן השכר המופטר אם
משלם המעביד בעד עובדו בנוסף לכך גם תשלומים להשלמת פיצויי פיטורים לקופת גמל
לפיצויים או לקופת ביטוח על שם העובד בשיעור של %2.33 מן השכר המופטר. לא שילם
המעביד בנוסף ל- %12 גם %2.33 כאמור, יבואו תשלומיו במקום %72 מפיצויי הפיטורים של
העובד, בלבד;

(ב) לקופת ביטוח אינם פחותים מאחד מאלה:

 

(1)%13.33 מן השכר המופטר, אם משלם המעביד בעד עובדו בנוסף לכך גם תשלומים להבטחת
הכנסה חודשית במקרה אובדן כושר עבודה, בתכנית שאישר הממונה על שוק ההון ביטוח
וחיסכון במשרד האוצר, בשיעור הדרוש להבטחת %75 מן השכר המופטר לפחות או בשיעור לפי
%2.5 מהשכר המופטר, לפי הנמוך מביניהם (להלן – תשלום לביטוח אובדן כושר עבודה);

 

(2)%11 מן השכר המופטר, אם שילם המעביד בנוסף גם תשלום לביטוח אובדן כושר עבודה,
ובמקרה זה יבואו תשלומי המעביד במקום %72 מפיצויי הפיטורים של העובד, בלבד; שילם
המעביד נוסף על אלה גם תשלומים להשלמת פיצויי פיטורים לקופת גמל לפיצויים או לקופת
ביטוח על שם העובד בשיעור של %2.33 מן השכר המופטר, יבואו תשלומי המעביד במקום %100
פיצויי הפיטורים של העובד.

 



2. לא יאוחר משלושה חודשים מתחילת ביצוע תשלומי המעביד נערך הסכם בכתב בין המעביד
לבין העובד ובו – (א) הסכמת העובד להסדר לפי אישור זה בנוסח המפרט את תשלומי המעביד
ואת קרן הפנסיה וקופת הביטוח, לפי העניין; בהסכם האמור ייכלל גם נוסחו של אישור זה;
(ב) ויתור המעביד מראש על כל זכות שיכולה להיות לו להחזר כספים מתוך תשלומיו, אלא
אם כן נשללה זכות העובד לפיצויי פיטורים בפסק דין מכוח סעיפים 16 או 17 לחוק ובמידה
שנשללה או משך העובד כספים מקרן הפנסיה או מקופת הביטוח שלא בשל אירוע מזכה; לעניין
זה, “אירוע מזכה” – מוות, נכות או פרישה בגיל שישים ויותר





 

3.אין באישור זה כדי לגרוע מזכותו של עובד לפיצויי פיטורים לפי החוק, הסכם קיבוצי,
צו הרחבה או חוזה עבודה, בגין שכר שמעבר לשכר המופטר.

 



/s/ Nadav Kidron   /s/ Avi Gabay

החברה



  העובד





 



-13-

 

 

[English Summary of Exhibit A]1

 

GENERAL APPROVAL REGARDING PAYMENTS BY EMPLOYERS TO

A PENSION FUND AND INSURANCE FUND IN LIEU OF SEVERANCE PAY

 

By virtue of my power under Section 14 of the Severance Pay Law, 1963 (the
“Law”), I certify that payments made by an employer commencing from the date of
the publication of this approval publication for his employee to a comprehensive
pension benefit fund that is not an insurance fund within the meaning thereof in
the Income Tax (Rules for the Approval and Conduct of Benefit Funds)
Regulations, 1964 (the “Pension Fund”) or to managers insurance including the
possibility of an insurance pension fund or a combination of payments to an
annuity fund and to a non-annuity fund (the “Insurance Fund), including payments
made by him by a combination of payments to a Pension Fund and an Insurance
Fund, whether or not the Insurance Fund has an annuity fund (the “Employer’s
Payments), shall be made in lieu of the severance pay due to the said employee
in respect of the salary from which the said payments were made and for the
period they were paid (the “Exempt Salary”), provided that all the following
conditions are fulfilled:

 

(1) The Employer’s Payments -

 

(A) To the Pension Fund are not less than 14.33% aof the Exempt Salary or12% of
the Exempt Salary if the employer pays for his employee in addition thereto also
payments to supplement severance pay to a benefit fund for severance pay or to
an Insurance Fund in the employee’s name in an amount of 2.33% of the Exempt
Salary. In the event the employer has not paid an addition to the said12%, his
payments shall be only in lieu of 72% of the employee’s severance pay;

 

(B) To the Insurance Fund are not less than one of the following:

 

(1) 13.3% of the Exempt Salary, if the employer pays for his employee in
addition thereto also payments to secure monthly income in the event of
disability, in a plan approved by the Commissioner of the Capital Market,
Insurance and Savings Department of the Ministry of Finance, in an amount
required to secure at least 75% of the Exempt Salary or in an amount of250% of
the Exempt Salary, the lower of the two (the “Disability Insurance”);

 

(2) 11% of the Exempt Salary, if the employer paid, in addition, a payment to
the Disability Insurance, and in such case the Employer’s Payments shall only
replace 72% of the employee’s severance pay; In the event the employer has paid
in addition to the foregoing payments to supplement severance pay to a benefit
fund for severance pay or to an Insurance Fund in the employee’s name in an
amount of 2.33% of the Exempt Salary, the Employer’s Payments shall replace 100%
of the employee’s severance pay.

 

(2)No later than three months from the commencement of the Employer’s Payments,
a written agreement is executed between the employer and the employee in which -

 

(A)The employee has agreed to the arrangement pursuant to this approval in a
text specifying the Employer’s Payments, the Pension Fund and Insurance Fund, as
the case may be; the said agreement shall also include the text of this
approval;

 

(B)The employer waives in advance any right, which it may have to a refund of
monies from his payments, unless the employee’s right to severance pay has been
revoked by a judgment by virtue of Section 16 and 17 of the Law, and to the
extent so revoked and/or the employee has withdrawn monies from the Pension Fund
or Insurance Fund other than by reason of an entitling event; in such regard
“Entitling Event” means death, disability or retirement at after the age of 60.

 

(3)This approval is not such as to derogate from the employee’s right to
severance pay pursuant to any law, collective agreement, extension order or
employment agreement, in respect of salary over and above the Exempt Salary.

 

June 9th 1998, Eliyahu Ishai, Ministry of Labor

 



 





1 This is not an official translation of Exhibit A and should not be relied upon
for its accuracy. In any event, the Hebrew version prevails.





-14-

 

 

EXHIBIT B – PROPRIETARY INFORMATION, NON COMPETE

 

AND PROTECTION OF INTELLECTUAL PROPERTY undertaking (The “Undertaking”)

 

This undertaking is an Exhibit B to the Employment Agreement dated May 16, 2019
by and between Avi Gabay, I.D. Number 066534629, residing in Modiin, Israel (the
“Executive”) and Oramed Ltd. (the “Employment Agreement”).

 

The Executive warrants and undertakes that during his/her relationship with the
Company and thereafter, he/she shall maintain in complete confidence any matters
that relate to the Company (together with its Affiliates shall be defined as the
“Company), its affairs or business, including regarding the terms and conditions
of his/her employment, and that he/she shall not harm its goodwill or
reputation, and he/she agrees to the provisions of the confidentiality,
non-competition, non-solicitation and intellectual property clauses as specified
below.

 

For avoidance of any doubt, it is hereby clarified that the Executive’s
obligations and representations and the Company’s rights under this Undertaking
shall apply retroactively as of the commencement of the parties’ engagement,
regardless of the date of execution of this Undertaking.

 

The Executive’s obligations pursuant to this Undertaking derive from his/her
status and his/her position in the Company, along with all matters connected
therewith, and the terms and conditions of the Executive’s employment pursuant
to the Employment Agreement, including his/her compensation and benefits, have
been determined in part, inter alia, in consideration of this undertaking and
constitute sufficient consideration for his/her obligations hereunder.

 

1.Confidentiality

 

1.1The Executive undertakes to maintain the Confidential Information (as defined
below) of the Company during the term of his/her engagement with the Company and
after the termination of such, for any reason. The Executive acknowledges that
the Confidential Information constitutes a proprietary right, which the Company
is entitled to protect.

 

1.2Without derogating from the generality of the foregoing, the Executive hereby
agrees that he/she shall not, directly or indirectly, disclose or transfer to
any person or entity, at any time, either during or subsequent to his/her
engagement with the Company, any trade secrets or other confidential
information, whether patentable or not, of the Company, including but not
limited to, any (i) processes, formulas, trade secrets, innovations, inventions,
discoveries, improvements, research or development and test results, survey,
specifications, data and know-how; (ii) marketing plans, business plans,
strategies, forecasts, unpublished financial information, budgets, projections,
product plans and pricing; (iii) personnel information, including organizational
structure, salary, and qualifications of employees; (iv) customer and supplier
information, including identities, product sales and purchase history or
forecasts and agreements; and (v) any other information which is not known to
the public (collectively, “Confidential Information”), of which the Executive is
or becomes informed or aware during his/her engagement period with the Company,
whether or not developed by the Executive.

 



-15-

 

 

Exceptions. The general prohibition contained in Sections 1.1 and 1.2 against
the unauthorized disclosure, use or dissemination of the Confidential
Information shall not apply in respect of any Confidential Information that: (i)
is available to the public generally in the form disclosed; (ii) becomes part of
the public domain through no fault of the Executive; (iii) is already in the
lawful possession of the Executive at the time of receipt of the Confidential
Information, as can be proven by written documentation; or (iv) is compelled by
applicable law to be disclosed, provided that the Executive gives the Company
prompt written notice of such requirement prior to such disclosure and provides
assistance in obtaining an order protecting the Confidential Information from
public disclosure.

 

1.3The Executive undertakes not to directly or indirectly give or transfer,
directly or indirectly, to any person or entity, any material, raw material,
product, part of a product, model, document or other information storage media,
or any photocopied, printed or duplicated object containing any or all of the
Confidential Information.

 

1.4The Executive undertakes, that the Company may receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes. During the term of the
Executive’s relationship with the Company, and thereafter, the Executive will
hold Third Party Information in the strictest confidence and will not disclose
to anyone (other than Company personnel who need to know such information in
connection with their work for the Company) or use, except solely for the
purpose of and in connection with his/her work for the Company, Third Party
Information unless expressly authorized by the Company in writing.

 

1.5During the Executive’s relationship with the Company the Executive shall not
improperly use or disclose any confidential information or trade secrets, if
any, of any former employer or any other person to whom the Executive has an
obligation of confidentiality, and the Executive did not and will not bring onto
the premises of the Company any unpublished documents or any property belonging
to any former employer or any other person to whom he/she has an obligation of
confidentiality unless consented to in writing by that former employer or
person.

 

1.6In the event the Executive is in breach of any of his/her above obligations,
he/she shall be liable to compensate the Company in respect of all damages or
expenses incurred by the Company as a result of such breach, including trial
costs and legal fees and statutory VAT, without derogating from any other relief
or remedy available to the Company by virtue of any law.

 

2.Non-Competition/ Non-Solicitation

 

The Executive undertakes that during the period of his/her engagement with the
Company and for a period of (12) months following termination of his/her
engagement with the Company, for any reason:

 

2.1he shall not, anywhere in the world, do business, as an employee, independent
contractor, consultant or otherwise, and shall not directly or indirectly
participate in or accept any position, proposal or job offer that may directly
or indirectly compete with or harm the Company, or in the field in which the
Company engages, is engaged or the Company contemplates in good faith to be
materially engaged in within six (6) months thereafter, provided that the
Company has taken demonstrable actions to promote such engagement or that the
Company’s Board of Directors has adopted a resolution authorizing such actions
prior to the date of termination(the “Competitive Occupation”); provided,
however, that Executive may own securities of any corporation which is engaged
in such business and is publicly owned and traded but in an amount not to exceed
at any one time one percent (1%) of any class of stock or securities of such
company, so long as he has no active role in the publicly owned and traded
company as director, employee, consultant or otherwise.

 



-16-

 

 

2.2Without derogating from the generality of the foregoing, the Executive
undertakes not to maintain any business relations of any type whatsoever,
including a proposal to conduct business relations, directly or indirectly, with
any of the Company’s customers, suppliers or agents, including customers,
suppliers or agents with whom the Company conducted negotiations towards an
agreement at the time of the termination of his/her employment with the Company
or prior thereto.

 

2.3In addition, the Executive undertakes not to approach, solicit or recruit any
employee of the Company or any consultant, service provider, agent, distributor,
customer or supplier of the Company, to terminate, reduce or modify the scope of
such person’s engagement with the Company.

 

2.4The foregoing shall apply irrespective of whether the Competitive Occupation
is carried out by the Executive alone or in cooperation with others and shall
apply to the participation of the Executive in a Competitive Occupation, whether
as a controlling shareholder or as an interested party.

 

3Intellectual Property, Copyright and Patents

 

3.1The Executive hereby acknowledges and agrees that the Company exclusively
owns and shall own all right, title and interest in and to any work, products,
processes, materials, inventions, texts, algorithms, designs, sketches, ideas or
discoveries, all derivatives, enhancements or improvements thereof and any and
all Intellectual Property Rights associated therewith, created, conceived made
or discovered by the Executive (whether solely or jointly with others) during
the term of employment; or in connection therewith; or in connection with the
Company, its business (actual or contemplated), products, technology or know how
(“Company IPR”). “Intellectual Property Rights” means all worldwide (a) patents,
patent applications, designs and patent rights; (b) rights associated with works
of authorship, including, but not limited to, copyrights, copyrights
applications, copyrights restrictions, mask work rights, mask work applications
and mask work registrations; (c) rights relating to the protection of trade
secrets and confidential information; (d) moral rights, trademarks, service
marks, logos, domain names, trade dress and goodwill; (e) rights analogous to
those set forth herein and any other proprietary rights relating to intangible
property including ideas; and (f) divisions, continuations, renewals, reissues
and extensions of the foregoing (as applicable) now existing or hereafter filed,
issued, or acquired.

 



-17-

 

 

3.2The Executive acknowledges and agrees that all Company IPR and all
modifications, derivatives and enhancements thereof belong to, and shall be the
sole property of, the Company (or its designees) upon creation thereof. The
Executive hereby irrevocably assigns to the Company or its designee and shall
assign all right, title and interest the Executive may have or may acquire in
and to Company IPR upon its creation. The Executive acknowledges and agrees that
no rights relating to any Company IPR are reserved to Executive.

 

The Executive will assist the Company, upon Company’s first request, to obtain,
and from time to time enforce, any Company IPR worldwide, including without
limitation,  executing, verifying  and delivering  such documents and performing
such other acts as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such Company IPR.
Such obligation shall remain in effect beyond the termination of the Executive’s
relationship with the Company, all for no additional consideration, provided
that Executive shall not be required to bear any expenses as a result of such
assignment. In the event the Company is unable for any reason, after reasonable
effort, to secure Executive’s signature on any document required, Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as its agent and attorney in fact to act for and on its
behalf to further the above purposes.   

  

3.3The Executive irrevocably confirms that the consideration explicitly set
forth in the employment agreement between the Executive and the Company is
inclusive of any and all rights for compensation that may arise in connection
with the Company IPR under applicable law and the Executive irrevocably waives
any legal right he/she may have in connection with the Company IPR, including
without limitation any right, moral rights or right to claim royalties or any
other additional consideration from the Company with regard to the assigned
Company IPR, including without limitation, in respect of  Section 134 of the
Patent Law 5727-1967 or other applicable laws. The foregoing waiver relates to
any claims or demands whatsoever, whether in the present, past or future, and
whether under contract or other legal or equitable theory.

 

3.4The Executive represents and warrants that upon execution hereof, he/she has
not created and does not have any right, title or interest in and to any
Intellectual Property Rights related, similar to and/or required for Company’s
business, products or Intellectual Property Rights (“Prior Inventions”). The
Executive undertakes not to incorporate any Prior Inventions or third party’s
Intellectual Property Rights (including of a former employer) in any Company
IPR.

 

3.5The Executive undertakes to immediately inform and deliver IN WRITING to the
Company, written notice of any Company IPR conceived or invented by him or
personnel of the Company or its successors who are subordinate to him,
immediately upon the discovery thereof.

 

3.6The Executive ’s obligations pursuant to this Section 3 shall survive the
termination of his/her employment with the Company or its successors and assigns
with respect to inventions conceived by him during the term of his/her
employment or as a result of his/her employment with the Company.

 



-18-

 

 

4.Executive acknowledges that the restricted period of time and geographical are
as specified hereunder are reasonable, in view of his/her position and the
nature of the business in which the Company is engaged, the Executive’s
knowledge of the Company’s business and the compensation he/she receives.
Notwithstanding anything contained herein to the contrary, if the period of time
or the geographical area specified herein should be determined to be
unreasonable in any judicial proceeding, then the period of time and area of the
restriction shall be reduced so that this Undertaking may be enforced in such
area and during such period of time as shall be determined to be reasonable by
such judicial proceeding. The Executive acknowledges that the compensation and
benefits granted to him by the Company under the Employment were determined,
inter alia, in consideration for his/her obligations under this Undertaking.

 

5.This Undertaking, the rights of the Company hereunder, and the obligations of
Employee hereunder, will be binding upon and inure to the benefit of their
respective successors, assigns, heirs, executors, administrators and legal
representatives. The Company may assign any of its rights under this
Undertaking. Employee may not assign, whether voluntarily or by operation of
law, any of its obligations under this Undertaking, except with the prior
written consent of the Company.

 

6.This Undertaking and all rights and duties of the parties hereunder shall be
exclusively governed by and interpreted in accordance with the laws of the State
of Israel. The competent courts of the State of Israel, Tel Aviv Jaffa district,
shall have the exclusive jurisdiction over the parties with regard to this
Undertaking, its execution, interpretation and performance.

 

7.Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to them in the Employment Agreement.

 

8.This Undertaking is the entire agreement between the parties with respect to
the subject matter hereof, and supersedes all prior understandings, agreements
and discussions between them, oral or written.

 





I, Avraham GABAY, HAVE READ THIS UNDERTAKING CAREFULLY AND UNDERSTAND ITS TERMS.

 



ACCEPTED AND AGREED TO:   /s/ Avraham Gabay   Date: 16/5/19







 



-19-

 



 



ANNEX “A”

Use of computer systems, internet browsing and company email

 

1. It is strictly forbidden to make use of company2 computers, internet browsing
or company email for any purposes which are illegal, inappropriate or
unsuitable, including accessing inappropriate or unsuitable websites (such as
pornographic websites). it is additionally forbidden to install any programs on
company computer systems, or make use of any such system to transfer materials
unrelated to work or detrimental to the company, its clients, employees, or any
other third party. misuse of company computers, internet browsing or company
emails may cause considerable harm to the company or other third parties, as
well as the computer systems themselves and their users. if in doubt, please
refer to the company it manager.

 

2. We would like to clarify that the company does not forbid private use of the
computer made available to you for work purpose or the office internet
connection, within reasonable bounds, and while always maintaining
confidentiality (as set forth in your employment agreement), without derogating
from work requirements and subject to section 1 above. nonetheless, it is
important to clarify that due to the nature of the company computer systems,
network operational maintenance requirements, as well as for the implementation
of this section 2, the company may block certain websites from access, and the
company it manager may access any computer on the company network, and
accordingly, any information found on your computer may be exposed to the
company it manager and his/her /her superiors.

 

3. The company provides you with an email account exclusively for professional
use as required within the scope of your position in the company. therefore, the
company shall be entitled to monitor and conduct surveillance of the
communicated data in any such professional mailbox. you are aware, and hereby
consent that the company shall be permitted to access the contents of such
mailbox, should an urgent professional need arise or in case there is grave
concern or reasonable grounds for concern regarding activity which is illegal or
harmful to the company or any third party (including violation of the terms
above), or in any other case in accordance with the law. such monitoring shall
be conducted proportionally, in adherence to the goals as stated above, and the
information, if aggregated, shall be stored solely for the period of time
required for the purposes as stated above. the monitored information, if and any
as such, shall not be transferred to any third party, excluding the security and
support service provider of the company’s computer systems, any security and
support service provider which shall replace it in the future, or in accordance
with the law, subject to the aforementioned. accordingly, any information found
in the professional electronic mailbox may be accessible to the company, and as
such it should be taken into account that any private use of the professional
mailbox should be avoided. at the expiration of your position with the company,
any private correspondence saved in the professional mailbox must be removed (if
any such correspondence exists despite the above) and any information found in
the professional mailbox (which should contain solely professional
correspondence) shall be exposed to the relevant parties in the company. if you
wish to do so, you may make private use of electronic mail correspondence using
a private and external mail service (such as gmail), with which you may send and
receive private correspondence which will not be exposed to the company, and so
long as such use is made reasonably and in adherence to the company policy as
stated above.

 

4. It is also clarified that the company may allow other employees and other
third parties and use the personal laptop / laptop that is given to you for your
work. since the computer, e-mail, corporate network and internet connection are
provided for professional purposes only, the company has the right to disconnect
you from such systems at its sole discretion at any time. without prejudice to
the foregoing, it is prohibited to leave these tools and / or to give access to
any of these tools without supervision and / or contrary to the company’s
policy. in any case where there is a concern that another party, other than you,
has access to these tools (for example, in the event of password disclosure,
theft and / or loss), contact the computer administrator immediately.

 



 





2 All terms not defined herein shall have the meaning ascribed to them in the
Employment Agreement.





-20-

 

 

5. In addition, you are to avoid using the internet in general and social
networks in particular in a manner that is likely to create the impression that
your private use of the social networks is on behalf of the company and/or in
its name. thus, for example, it is forbidden to upload pictures or other
information connected to the company or the company’s events or the company’s
employees, or make use of the company’s name or any insignia in a manner that
indicates that your publication is an official publication of the company, as
opposed to your private publication, upon your own authority. in any event of
doubt, you may contact the it manager with any questions.

 

6. For the avoidance of any doubt, the it manager, anyone acting on his/her
behalf, and any other person who has access to the e-mail, computer and the
various folders, are to refrain from any use at all of the information therein,
including its publication or any other personal use, beyond the purposes
delineated in this policy, and to keep this information in strictest confidence.

 

7. It is preferable, that during your absence from work, for whatever reason,
you leave an orderly “out of office” email message with the date of your return
and a referral to whomever is substituting for you during the period of your
absence.

 

8. You undertake that, at the termination of your employment, you transfer the
content of the computer and your email account, as is, to the it manager. if you
wish to delete personal and private files or to remove them from the computer –
this shall be done only with the approval of and in coordination with the it
manager.

 

9. After termination of your employment, the company, by means of the direct
supervisor and it manager, shall be entitled to access your computer, email
account and folders.

 

10. You are required to keep current regarding the company’s policy of computer
use as will be updated from time to time.

 

I hereby read and declare I read this annex A, understood its provisions and
agree thereto.

  

Avi Gabay: /s/ Avi Gabay   Date: 16/5/19







 

 

-21-

 





